DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2019 and 06/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim. 1-6  are recite the limitation “receiving a first hardware logic input, a second hardware logic input, and a weight-on-wheels (WOW) status”, from this limitation it’s not clear where receiving the logic inputs and a WOW status taken place, is it a controller or a processor or a logic gate or logic device or watch by a human. Appropriate correction is required.

Claim. 1-6 are recite the limitation “opening the shutoff valve”, “closing the shutoff valve” , from this limitation it’s not clear how and who is controlling the shutoff valve, is it a controller or a processor or a logic gate or logic device or control by a human. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cahill (US20090240412A1).
	Claim.1 Cahill discloses a method of controlling a shutoff valve (see at least p3, hydraulic braking systems for aircraft, the delivery of hydraulic power is controlled via a hydraulic shutoff valve), comprising: receiving a first hardware logic input (see at least fig.3A-4A, Auto Brake signal, P66 ), a second hardware logic input (see at least fig.3A-4A, LH TQA signal, P66), and a weight-on-wheels (WOW) status (see at least fig.3A-4A, Main Landing Gear Weight-on-wheels (WOW), P66), wherein each of the first hardware logic 
	Claim.2 Cahill discloses wherein the first hardware logic input comprises a first OR gated input based on a first hardware determined wheel speed and a first throttle position, wherein the second hardware logic input comprises a second OR gated input based on a second hardware determined wheel speed and a second throttle position (see at least fig. 3A-4A, P58-66, Auto Brake signal, LH TQA signal).
	Claim.3 Cahill discloses wherein the first hardware logic input and the second hardware logic input report true when each of the first hardware determined wheel speed and the second hardware determined wheel speed are less than a wheel speed threshold; or, when each of the first throttle position and the second throttle position are not forward (see at least fig.2A-4A, p36, shutoff valve 22, P51-52, when the AND gate (AND gate 62), output signal is true (high or logic 1) the power device is enabled, when 
	Claim.4 Cahill discloses further comprising: receiving a software logic input, wherein the software logic input reports the binary true or the false;  15 106113US01 / 63838.33800 4812-6934-0041opening the shutoff valve in response to receiving the true from each of the software logic input, the first hardware logic input, the second hardware logic input, and the WOW status; and closing the shutoff valve in response to receiving the false from any of the software logic input, the first hardware logic input, the second hardware logic input, and the WOW status (see at least fig.2A-4A, p36, shutoff valve 22, P51-52, when the AND gate (AND gate 62), output signal is true (high or logic 1) the power device is enabled, when the AND gate output is true, the shutoff valve control circuit 50 commands the shutoff valve 22 to open so as to enable the flow of fluid power to control valves 24, when the AND gate output is false, the shutoff valve control circuit 50 commands the shutoff valve 22 to close so as to inhibit the flow of fluid power to control valves 24, or the EMAC control circuit 52, p66-70, all engines are at partial throttle, and both LH and RH TQA are set false, since these signals are inverted, the AND gate 62 sees true signals during landing , while the aircraft is in the air, the WOW signal remains false, thereby maintaining a false output for AND gate 62).
	Claim.5 Cahill discloses wherein the software logic input comprises an override trigger set in response to an autobrake system condition or a taxi condition (see at least fig.2A-4A, P58-66, a preset deceleration rate of the aircraft, autobraking is RTO is selected by the pilot while on the ground, and if the aircraft gets above a set speed level, RTO is armed).
	Claim.6 Cahill discloses wherein the taxi condition is determined based on set of binary conditions including a first wheel speed, a second wheel speed, a first wheel speed data validity, and a second wheel speed data validity, wherein the first wheel speed and the second wheel speed are set true when each of 
	Claim.7 Cahill discloses a system for controlling a shutoff valve (see at least p3, hydraulic braking systems for aircraft, the delivery of hydraulic power is controlled via a hydraulic shutoff valve), comprising: a brake hydraulic system including a proportional valve (see at last fig.2A-4A, p3, hydraulic braking system, controlled via a hydraulic shutoff valve), wherein the shutoff valve is configured to interrupt fluid communication between the proportional valve and a hydraulic supply(see at last fig.2A-4A, p3, hydraulic braking system, controlled via a hydraulic shutoff valve); and a tangible, non-transitory memory configured to communicate with a first controller, the tangible, non-transitory memory having instructions stored thereon that in response to execution by the first controller (see at least fig.2A-4A, P17, hardware logic, although it may be implemented via software executed by a microprocessor, p28, p72), cause the first controller to perform operation comprising: receiving, by the first controller (see at least fig.2A-4A, EMAC controller), a first hardware logic input (see at least fig.3A-4A, Auto Brake signal, P66 ),  a second hardware logic input (see at least fig.3A-4A, LH TQA signal, P66), and a weight-on-wheels (WOW) status (see at least fig.3A-4A, Main Landing Gear Weight-on-wheels (WOW), P66), wherein each 
Claim.8 Cahill discloses wherein the first hardware logic input comprises a first OR gated input based on a first hardware determined wheel speed and a first throttle position, wherein the second hardware logic input comprises a second OR gated input based on a second hardware determined wheel speed and a second throttle position (see at least fig. 3A-4A, P58-66, Auto Brake signal, LH TQA signal).
	Claim.9 Cahill discloses wherein the first hardware logic input and the second hardware logic input report true when each of the first hardware determined wheel speed and the second hardware determined wheel speed are less than a wheel speed threshold; or, when each of the first throttle position and the second throttle position are not forward (see at least fig.2A-4A, p36, shutoff valve 22, P51-52, 
	Claim.10 Cahill discloses further comprising: receiving, by the first controller, a software logic input, wherein the software logic input reports the binary true or the false;  15 106113US01 / 63838.33800 4812-6934-0041opening, by the first controller, the shutoff valve in response to receiving the true from each of the software logic input, the first hardware logic input, the second hardware logic input, and the WOW status report true; and closing, by the first controller, the shutoff valve when any of the software logic input, the first hardware logic input, the second hardware logic input, and the WOW status report false (see at least fig.2A-4A, p36, shutoff valve 22, P51-52, when the AND gate (AND gate 62), output signal is true (high or logic 1) the power device is enabled, when the AND gate output is true, the shutoff valve control circuit 50 commands the shutoff valve 22 to open so as to enable the flow of fluid power to control valves 24, when the AND gate output is false, the shutoff valve control circuit 50 commands the shutoff valve 22 to close so as to inhibit the flow of fluid power to control valves 24, or the EMAC control circuit 52, p66-70, all engines are at partial throttle, and both LH and RH TQA are set false, since these signals are inverted, the AND gate 62 sees true signals during landing , while the aircraft is in the air, the WOW signal remains false, thereby maintaining a false output for AND gate 62).
	Claim.11 Cahill discloses wherein the software logic input comprises an override trigger set in response to an autobrake system condition or a taxi condition (see at least fig.2A-4A, P58-66, a preset deceleration rate of the aircraft, autobraking is RTO is selected by the pilot while on the ground, and if the aircraft gets above a set speed level, RTO is armed).

	Claim.13 Cahill discloses further comprising a second controller, wherein the taxi condition is determined by the second controller (see at least fig.4A-4B, a brake system control unit (BSCU) 44, P58-66, a preset deceleration rate of the aircraft, autobraking is RTO is selected by the pilot while on the ground, and if the aircraft gets above a set speed level, RTO is armed).
	Claim.14 Cahill discloses wherein the operations further comprise receiving, by the first controller, a pedal deflection message and opening the shutoff valve in response to the pedal deflection message (see at least fig.4A-4B, abstract, brake pedal defection for the brake pedal, and logic circuitry operatively coupled to the at least two independent channels, P48-50, P55).
	Claim.15 Cahill discloses an article of manufacture including a tangible, non-transitory computer-readable storage medium having instructions stored thereon that , in response to execution by a first 
	Claim.16 Cahill discloses wherein the first hardware logic input comprises a first OR gated input based on a first hardware determined wheel speed and a first throttle position, wherein the second 
	Claim.17 Cahill discloses wherein the first hardware logic input and the second hardware logic input report true when each of the first hardware determined wheel speed and the second hardware determined wheel speed are less than a wheel speed threshold; or, when each of the first throttle position and the second throttle position are not forward (see at least fig.2A-4A, p36, shutoff valve 22, P51-52, when the AND gate (AND gate 62), output signal is true (high or logic 1) the power device is enabled, when the AND gate output is true, the shutoff valve control circuit 50 commands the shutoff valve 22 to open so as to enable the flow of fluid power to control valves 24, when the AND gate output is false, the shutoff valve control circuit 50 commands the shutoff valve 22 to close so as to inhibit the flow of fluid power to control valves 24, or the EMAC control circuit 52, P58-66, auto braking is RTO (rejected take off)).
	Claim.18 Cahill discloses wherein the operations further comprise: receiving, by the first processor, a software logic input, wherein the software logic input reports the binary true or false; opening, by the first processor, the shutoff valve when each of the software logic input, the first hardware logic input, the second hardware logic input, and the WOW status report true; and  19 106113US01 /63838.33800 4812-6934-0041closing, by the first processor, the shutoff valve when any of the software logic input, the first hardware logic input, the second hardware logic input, and the WOW status report false (see at least fig.2A-4A, p36, shutoff valve 22, P51-52, when the AND gate (AND gate 62), output signal is true (high or logic 1) the power device is enabled, when the AND gate output is true, the shutoff valve control circuit 50 commands the shutoff valve 22 to open so as to enable the flow of fluid power to control valves 24, when the AND gate output is false, the shutoff valve control circuit 50 commands the shutoff valve 22 to close so as to inhibit the flow of fluid power to control valves 24, or the EMAC control circuit 52, p66-70, all engines are at partial throttle, and both LH and RH TQA are set false, since these signals are inverted, the AND gate 62 sees true 
	Claim.19 Cahill discloses wherein the software logic input comprises an override trigger set in response to an autobrake system condition or a taxi condition, wherein the taxi condition is determined based on set of binary conditions including a first wheel speed, a second wheel speed, a first wheel speed data validity, and a second wheel speed data validity, wherein the first wheel speed and the second wheel speed are set true when each of the first wheel speed and the second wheel speed are less than the wheel speed threshold (see at least fig.2A-4A, p36, shutoff valve 22, P51-52, when the AND gate (AND gate 62), output signal is true (high or logic 1) the power device is enabled, when the AND gate output is true, the shutoff valve control circuit 50 commands the shutoff valve 22 to open so as to enable the flow of fluid power to control valves 24, when the AND gate output is false, the shutoff valve control circuit 50 commands the shutoff valve 22 to close so as to inhibit the flow of fluid power to control valves 24, or the EMAC control circuit 52, p60-66, all engines are at partial throttle, and both LH and RH TQA are set false, since these signals are inverted, the AND gate 62 sees true signals during landing , while the aircraft is in the air, the WOW signal remains false, thereby maintaining a false output for AND gate 62, a preset deceleration rate of the aircraft, autobraking is RTO is selected by the pilot while on the ground, and if the aircraft gets above a set speed level, RTO is armed).
	Claim.20 Cahill discloses further comprising a second processor, wherein the taxi condition is determined by the second processor (see at least fig.4A-4B, abstract, brake pedal defection for the brake pedal, and logic circuitry operatively coupled to the at least two independent channels, P48-50, P55).
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662